DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 1-6, 11, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US 2015/0325029 A1.

4. 	Asper claim 1, Li discloses:  An electronic device comprising: 
a camera module;(Li, ¶21)  
a display; (Li, ¶44)  and a processor, wherein the processor (Li, ¶42) is configured to: 
obtain a preview image corresponding to an external object using the camera module; (Li, ¶17, “In one embodiment, reception and capturing logic 201 facilitates an image capturing device, such as camera 221, at computing device 100 to receive and capture an image associated with a user, such as a live and real-time image of the user's face being in front of camera 221 of computing device 100”.)
determine attributes of the external object, based on the obtained preview image; (Li, ¶17, “The detecting and tracking of the user's face and its movements and expressions as performed by detection/tracking logic 203 may include detecting the user's face and determining various features of the face, such as positions of feature points, which may then be used to determine facial expression movements and head rigid movement.”)
when the external object is included a person, based on the attributes of the external object, track distinguished features of the person (Li, ¶17, “As the live image of the user's face is received and captured, the user's face and its movements and expressions may be continuously, and in real-time, detected and tracked in live video frames by detection/tracking logic 203. The detecting and tracking of the user's face and its movements and expressions as performed by detection/tracking logic 203 may include detecting the user's face and determining various features of the face, such as positions of feature points, which may then be used to determine facial expression movements and head rigid movements.”), produce a virtual character image based on the tracked distinguished features of the person, and synthesize the preview image with the virtual character image, the virtual character image being an avatar image; (Li, ¶19, “In one embodiment, based on the features retrieved from database 240, meshing and mapping module 205 employs a three-dimensional (3D) mesh to locate various facial points and maps them to the corresponding avatar. This may involve normalizing and remapping the human face to the avatar face, copying the facial expression changes to the avatar, and then driving the avatar to perform the same facial expression changes as in the retrieved features.”)
when the external object is not included a person, based on the attributes of the external object, detect a plane area included in the external object in the preview image, and synthesize the preview image with a predefined virtual character image such that the predefined virtual character image is displayed at a position corresponding to the plane area; (Li, Figures 2B, and 2C),and
output the synthesized preview image through the display. ( Li, ¶40, “At block 325, the animated avatar corresponding to the user's image, such as the user's face, is scaled using the derived avatar scale factor and then displayed using a display screen of the computing device.”)

5. 	Asper claim 2, Li discloses: The electronic device of claim 1, wherein the processor is further configured to: 
determine a tracking level with respect to the person; (Li, ¶23, “In some embodiments, a practical solution for detection/tracking logic 203 may provide various features. For instance, detection/tracking logic 203 may track rigid movement due to head gestures. Such rigid movement may include (but is not limited to) translation, rotation and scaling factors. Also, detection/tracking logic 203 may track non-rigid transformation due to facial expressions, where the non-rigid transformations may include multiple facial action units (e.g., six typical facial action units).”) and
 track the distinguished features of the person, based on the determined tracking level.  (Li, ¶17, “The detecting and tracking of the user's face and its movements and expressions as performed by detection/tracking logic 203 may include detecting the user's face and determining various features of the face, such as positions of feature points, which may then be used to determine facial expression movements and head rigid movements.”)

6. 	Asper claim 3, Li discloses: The electronic device of claim 2, wherein the tracking level is determined based on a distance between the electronic device and the external object.  (Li, ¶40, “At block 310, the user's image, such as the user's face, is detected and tracked while its position with respect to the computing device (such as getting closer or moving away, etc.) is located in live, real-time, video frame.”)

7. 	Asper claim 4, Li discloses: The electronic device of claim 2, wherein the tracking level is determined based on a size of an imaging area corresponding to the external object in the preview image. (Li, ¶21, “In embodiments, detection /tracking logic 203 may receive image data from image source 225, where the image data may be in the form of a sequence of images or frames (e.g., video frames).”, and ¶16, “detection /tracking logic 203 including meshing and mapping module 205; computation engine 207 including reference value calculation logic 209, image size calculation logic 211, and avatar scale factor calculation logic 213”.)

8. 	Asper claim 5, Li discloses: The electronic device of claim 2, wherein the tracked distinguished features correspond to a face contour, a pupil, a mouth, a hand, a finger, and/or a body included in the external object. (Li, ¶18, “features: 1) distance between upper and lower lips; 2) distance between two mouth corners; 3) distance between upper lip and nose tip; 4) distance between lower lip and nose tip.”)

9. 	Asper claim 6, Li discloses: The electronic device of claim 1, wherein, when the external object is a person, the processor is further configured to synthesize the preview image with the virtual character image such that the virtual character image is displayed together with an image corresponding to the external object of the preview image in a background area of the preview image.  (Li, Figures 2B, and 2C).

10. 	Asper claim 11, Li discloses: The electronic device of claim 1, wherein the processor is further configured to output a user interface for changing at least one aspect of the virtual character image. (Li, ¶25, “offering one or more user interfaces (e.g., web user interface (WUI), graphical user interface (GUI), touchscreen, etc.) to display the avatar and for the user to communicate with other users at other computing device 250, while ensuring compatibility with changing technologies, parameters, protocols, standards, etc.”, Li, ¶38, “ FIG. 2C illustrates snapshots 291A-291C of an avatar 297A-297C being driven by a user's facial performance according to one embodiment. In the illustrated embodiment, snapshots 291A-291C provide varying face input sizes, such zoomed-in images or zoomed-out images, as shown in top left windows 293A-293C and being portrayed via the corresponding avatars 297A-297C.”, and Figure 2B, and 2C)

11.	Claims 12, 13, 15, and 20 which are similar in scope respectively to claims 1, 2, 6, and 11, are thus rejected under the same rationale.

12.	Claim 14, which is similar in scope to claims 3-5, thus rejected under the same rationale.

13.	Claims 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US-2015/0325029 A1, as applied to claim 1 above, and further in view of Onoe et  al., US 2011/0052081 A1.

14. 	As per claim 9, Li discloses: The electronic device of claim 1, (See rejection of claim 1 above.) wherein the processor is further configured to: 
when the external object is a person, the processor is further configured to: identify a face area of the external object in the preview image; (Li, ¶26, “Using detection /tracking logic 203, the avatar for the user's face is generated and its position in live video frames is located. This data is then provided to computation engine 207 where further calculations are performed, such as to derive the face size of the user in terms of face width and face height (e.g., face size=w*h, where w represents face width, and h represents face height).”.) 

15.	Li in view of doesn’t expressly disclose:
 synthesize the preview image with virtual character image such that at least a face portion of the virtual character image replaces the face area of the preview image.  

16.	Onoe discloses: synthesize the preview image with virtual character image such that at least a face portion of the virtual character image replaces the face area of the preview image. (Onoe, Figures 2A, 2B, and ¶47, “The image processing apparatus 11 detects the face of the user presented in the input image, and determines based on an attribute (feature) extracted from the face image whether the face is of an adult, or a child, and a male, or a female. The image processing apparatus 11 generates an avatar based on determination results, and generates an output image by synthesizing the avatar with the input image such that the avatar is overlaid at the position of the face of the user.”)   

17.	Onoe is analogous art with respect to Li because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include:” synthesize the preview image with virtual character image such that at least a face portion of the virtual character image replaces the face area of the preview image.”, as taught by Onoe into the teaching of Li. The suggestion for doing so would provide the user with a new experience in virtual communication and content-rich communications in a virtual space. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li according to the relied-upon teachings of Onoe to obtain the invention as specified in claim 9.

18.	Claim 19, which is similar in scope to claim 10, thus rejected under the same rationale.

Allowable Subject Matter

19.	 Claims 7-9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base.

Conclusion 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619